DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,089,238 in view of Danker et al. (U.S. Patent Application Publication 2018/0184171). 

Regarding claim 1, 
Instant Application
Claims 1 and 9 of Patent No. 11,089,238
A method for providing personalized videos featuring multiple persons, the method comprising:
A method for providing personalized videos featuring multiple persons, the method comprising:
enabling, by a computing device, a communication chat between a user of the computing device and at least one further user of at least one further computing device;
enabling, by a computing device, a communication chat between a user of the computing device and at least one further user of at least one further computing device;
receiving, by the computing device, a user selection of a video from one or more personalized videos stored in the computing device, wherein the video includes at least one frame, the at least one frame including at least metadata, the metadata including a first location, first facial expression parameters, a second location, and second facial expression parameters; receiving, by the computing device, an image of a source face and a further image of a further source face;
receiving, by the computing device, a user selection of a video from the one or more personalized videos stored in the computing device, wherein the video includes at least one frame, the at least one frame including at least a target face and at least one further target face; receiving, by the computing device, an image of a source face and a further image of a further source face, the image of the source face being obtained from a profile associated with the user and the further image of the further source face being obtained from a further profile associated with the further user;
wherein the at least one frame includes metadata, the metadata including the target facial expression parameters (claim 8)
modifying, by the computing device, the image of the source face to generate an image of a modified source face, wherein the modified source face adopts a first facial expression according to the first facial expression parameters;
modifying, by the computing device, the image of the source face to generate an image of a modified source face, wherein the modified source face adopts a facial expression of the target face;

determining, by the computing device, that the at least one further user has disallowed use of the further image of the further source face for generating the one or more personalized videos on computing devices other than the at least one further computing device; 

based on the determination, replacing, by the computing device, the further image of the further source face with a preselected image of a face selected from a stock image library; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Serial Number: 16/594,690Docket No: P01406-US1 Filing Date: 10/07/2019 
modifying, by the computing device, the further image of the further source face to generate an image of a modified further source face, wherein the modified further source face adopts a second facial expression according to the second facial expression parameters;
modifying, by the computing device, the further image of the further source face to generate an image of a modified further source face, wherein the modified further source face adopts a facial expression of the at least one further target face;
inserting, by the computing device, in the at least one frame of the video, the image of the modified source face at the first location and the image of the modified further source face at the second location to generate a personalized video; and
replacing, by the computing device, in the at least one frame of the video, the target face with the image of modified source face and the at least one further target face with the modified further source face to generate a personalized video; and
sending, by the computing device, the personalized video to the at least one further user via the communication chat.
sending, by the computing device, the personalized video to the at least one further user via the communication chat.


However, the claims of U.S. Patent No. 11,089,238 fail to disclose the at least one frame including at least metadata, the metadata including a first location and a second location.
Referring to the Danker et al. reference, Danker et al. discloses a method for providing personalized videos, the method comprises wherein the at least one frame including at least metadata, the metadata including a first location and a second location (paragraph [0080] - a system may maintain a database, table, or other structure that maps identified objects 302 and/or the parts of objects 304 to media effects - the system may look up any identified objects 302 and/or parts of objects 304 in the structure and retrieve one or more associated media effects - the structure may also store metadata that describes how the media effect may be applied in relation to the object (e.g., size characteristics for the media effect in relation to the object, position characteristics, shape characteristics, rotation characteristics, etc.)  - more than one media effect may be associated with an object or part of an object - in this case, the system may apply a random effect or may apply an effect based on user preferences, among other possibilities; paragraph [0081] – using the position and/or dimensions, applied media effects may be positioned, sized, and/or cropped in relation to the identified object 302 and/or the part of the object 304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included location information in the metadata as disclosed by Danker et al. in the method disclosed by U.S. Patent No. 11,089,238 in order easily know where to insert the modified images in the at least one frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frangos (WO 2018/102880 A1) in view of Danker et al. (U.S. Patent Application Publication 2018/0184171).
Regarding claim 1, Frangos discloses a method for providing personalized videos featuring multiple persons (paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c), the method comprising: enabling, by a computing device, a communication chat between a user of the computing device and at least one further user of at least one further computing device (paragraph [0027] – the method ends by displaying the composited video on the user device 2 – the user may also share the composited video on social media platforms – the social media platforms will include communication chats between users); receiving, by the computing device, a user selection of a video from the one or more personalized videos stored in the computing device, wherein the video includes at least one frame, the at least one frame including at least metadata, the metadata including first facial expression parameters and second facial expression parameters (paragraph [0021] – the method 10 starts by providing a video that has been processed to map a target face 4 (e.g., an actor’s or actress’ face) to a 3D target model 8, in each frame of the video where the target face 4 appears; paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image); receiving, by the computing device, an image of a source face and a further image of a further source face (paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); modifying, by the computing device, the image of the source face to generate an image of a modified source face, wherein the modified source face adopts a first facial expression according to the first facial expression parameters (paragraph [0024] – the method further involves displaying a head positioning guide 18 on the screen on the user device while the user’s facial image is being captured by the camera of the user device – the positioning guide approximately aligns the facial landmarks on the user’s face at specific locations and orientations, to assist with the step of detecting the user’s facial landmarks); modifying, by the computing device, the further image of the further source face to generate an image of a modified further source face, wherein the modified further source face adopts a second facial expression according to the second facial expression parameters (paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); inserting, by the computing device, in the at least one frame of the video, the image of the modified source face and the image of the modified further source face to generate a personalized video (Fig. 3i; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively); and sending, by the computing device, the personalized video to the at least one further user via the communication chat (paragraph [0027] – the method ends by displaying the composited video on the user device 2 – the user may also share the composited video on social media platforms).  However, Frangos fails to disclose the at least one frame including at least metadata, the metadata including a first location and a second location.
Referring to the Danker et al. reference, Danker et al. discloses a method for providing personalized videos, the method comprises wherein the at least one frame including at least metadata, the metadata including a first location and a second location (paragraph [0080] - a system may maintain a database, table, or other structure that maps identified objects 302 and/or the parts of objects 304 to media effects - the system may look up any identified objects 302 and/or parts of objects 304 in the structure and retrieve one or more associated media effects - the structure may also store metadata that describes how the media effect may be applied in relation to the object (e.g., size characteristics for the media effect in relation to the object, position characteristics, shape characteristics, rotation characteristics, etc.)  - more than one media effect may be associated with an object or part of an object - in this case, the system may apply a random effect or may apply an effect based on user preferences, among other possibilities; paragraph [0081] – using the position and/or dimensions, applied media effects may be positioned, sized, and/or cropped in relation to the identified object 302 and/or the part of the object 304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included location information in the metadata as disclosed by Danker et al. in the method disclosed by Frangos in order easily know where to insert the modified images in the at least one frame.
Regarding claim 2, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein receiving the image of the source face includes: receiving a user selection of a pre-generated image from a set of images stored in a memory of the computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and segmenting the pre-generated image into a portion including the source face and a background (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 3, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein receiving the image of the source face includes: capturing, by a camera of the computing device, a new image (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and segmenting the new image into a portion including the source face and a background (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 4, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that the method further comprises: receiving, by the computing device, a user permission to use the image of the source face for generating further personalized videos on the at least one further computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views – permission is given when the user submits the source image); and upon receiving the user permission, sending, by the computing device, an indication of the user permission and the image of the source face to the at least one further computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views – permission is given when the user submits the source image; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 5, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein receiving the further image of the further source face includes: receiving a user selection of a pre-generated image from a set of images stored in a memory of the computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views); and segmenting the pre-generated image into a portion including the further source face and a background (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 6, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the further image of the further source face is received from the at least one further computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; any device connected to the user’s device could provide a source image). 
Regarding claim 9, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein: the first facial expression parameters are predetermined using a parametric face model (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and the modifying the image of the source face includes: determining, based on the image of the source face, source parameters associated with the parametrical face model, the source parameters including source facial expression parameters, source facial identity parameters, and source facial texture parameters (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and synthesizing the image of modified source face based on the parametrical face model and the first facial expression parameters, the source facial identity parameters, and the source facial texture parameters (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 10, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein: the first facial expression parameters are predetermined using a parametric face model (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and the modifying the further image of the further source face includes: determining, based on the further image of the further source face, source parameters associated with the parametrical face model, the source parameters including source facial expression parameters, source facial identity parameters, and source facial texture parameters (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image); and synthesizing the further image of the modified further source face based on the parametrical face model and the first facial expression parameters, the source facial identity parameters, and the source facial texture parameters (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 11, Frangos discloses a system for providing personalized videos featuring multiple persons (paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c), the system comprising at least one processor and a memory storing processor-executable codes, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes: enabling, by a computing device, a communication chat between a user of the computing device and at least one further user of at least one further computing device (paragraph [0027] – the method ends by displaying the composited video on the user device 2 – the user may also share the composited video on social media platforms – the social media platforms will include communication chats between users); receiving, by the computing device, a user selection of a video from the one or more personalized videos stored in the computing device, wherein the video includes at least one frame, the at least one frame including at least metadata, the metadata including first facial expression parameters and second facial expression parameters (paragraph [0021] – the method 10 starts by providing a video that has been processed to map a target face 4 (e.g., an actor’s or actress’ face) to a 3D target model 8, in each frame of the video where the target face 4 appears; paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image); receiving, by the computing device, an image of a source face and a further image of a further source face (paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); modifying, by the computing device, the image of the source face to generate an image of a modified source face, wherein the modified source face adopts a first facial expression according to the first facial expression parameters (paragraph [0024] – the method further involves displaying a head positioning guide 18 on the screen on the user device while the user’s facial image is being captured by the camera of the user device – the positioning guide approximately aligns the facial landmarks on the user’s face at specific locations and orientations, to assist with the step of detecting the user’s facial landmarks); modifying, by the computing device, the further image of the further source face to generate an image of a modified further source face, wherein the modified further source face adopts a second facial expression according to the second facial expression parameters (paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); inserting, by the computing device, in the at least one frame of the video, the image of the modified source face and the image of the modified further source face to generate a personalized video (Fig. 3i; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively); and sending, by the computing device, the personalized video to the at least one further user via the communication chat (paragraph [0027] – the method ends by displaying the composited video on the user device 2 – the user may also share the composited video on social media platforms).  However, Frangos fails to disclose the at least one frame including at least metadata, the metadata including a first location and a second location.
Referring to the Danker et al. reference, Danker et al. discloses a system for providing personalized videos, the system comprises wherein the at least one frame including at least metadata, the metadata including a first location and a second location (paragraph [0080] - a system may maintain a database, table, or other structure that maps identified objects 302 and/or the parts of objects 304 to media effects - the system may look up any identified objects 302 and/or parts of objects 304 in the structure and retrieve one or more associated media effects - the structure may also store metadata that describes how the media effect may be applied in relation to the object (e.g., size characteristics for the media effect in relation to the object, position characteristics, shape characteristics, rotation characteristics, etc.)  - more than one media effect may be associated with an object or part of an object - in this case, the system may apply a random effect or may apply an effect based on user preferences, among other possibilities; paragraph [0081] – using the position and/or dimensions, applied media effects may be positioned, sized, and/or cropped in relation to the identified object 302 and/or the part of the object 304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included location information in the metadata as disclosed by Danker et al. in the system disclosed by Frangos in order easily know where to insert the modified images in the at least one frame.
Regarding claim 12, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein receiving the image of the source face includes: receiving a user selection of a pre-generated image from a set of images stored in a memory of the computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and segmenting the pre-generated image into a portion including the source face and a background (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 13, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the receiving the image of the source face includes: capturing, by a camera of the computing device, a new image (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and segmenting the new image into a portion including the source face and a background (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 14, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claims 11 and 13 including that wherein the at least one processor is further configured to: receive, by the computing device, a user permission to use the image of the source face for generating further personalized videos on the at least one further computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views – permission is given when the user submits the source image); and upon receiving the user permission, send, by the computing device, an indication of the user permission and the image of the source face to the at least one further computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views – permission is given when the user submits the source image; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 15, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein receiving the further image of the further source face includes: receiving a user selection of a pre-generated image from a set of images stored in a memory of the computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views); and segmenting the pre-generated image into a portion including the further source face and a background (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 16, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the further image of the further source face is received from the at least one further computing device (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; any device connected to the user’s device could provide a source image).
Regarding claim 19, Frangos in view of Danker et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein: the first facial expression parameters are predetermined using a parametric face model (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and the modifying the image of the source face includes: determining, based on the image of the source face, source parameters associated with the parametrical face model, the source parameters including source facial expression parameters, source facial identity parameters, and source facial texture parameters (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); and synthesizing the image of modified source face based on the parametrical face model and the first facial expression parameters, the source facial identity parameters, and the source facial texture parameters (Frangos: paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image).
Regarding claim 20, Frangos discloses a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for providing personalized videos featuring multiple persons (paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c), the method comprising: enabling, by a computing device, a communication chat between a user of the computing device and at least one further user of at least one further computing device (paragraph [0027] – the method ends by displaying the composited video on the user device 2 – the user may also share the composited video on social media platforms – the social media platforms will include communication chats between users); receiving, by the computing device, a user selection of a video from the one or more personalized videos stored in the computing device, wherein the video includes at least one frame, the at least one frame including at least metadata, the metadata including first facial expression parameters and second facial expression parameters (paragraph [0021] – the method 10 starts by providing a video that has been processed to map a target face 4 (e.g., an actor’s or actress’ face) to a 3D target model 8, in each frame of the video where the target face 4 appears; paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0025] – the method automatically maps the identified facial landmarks to a 3D subject mesh model, via mesh generation, face-fitting techniques, etc., to generate a user’s facial image texture – in the embodiment where the face-fitting is used for automatic facial feature detection, the fitted ASM or AAM may provide the starting point for fitting the image to a suitable face model; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c; the segmentation is done when the face features are detected in the image); receiving, by the computing device, an image of a source face and a further image of a further source face (paragraph [0022] – a user’s facial image 11 is received via the user device 2 – in some embodiments, the image 11 is obtained via a camera of the user device 2, e.g., an integrated smartphone camera, or a web camera connected to the user’s device, etc. – in other embodiments, the user may upload an image 11 or may select an image that has been previously uploaded and saved – in some embodiments, at least two user facial images are obtained, each from a different angle (preferably orthogonal to each other), such as front and profile views; paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); modifying, by the computing device, the image of the source face to generate an image of a modified source face, wherein the modified source face adopts a first facial expression according to the first facial expression parameters (paragraph [0024] – the method further involves displaying a head positioning guide 18 on the screen on the user device while the user’s facial image is being captured by the camera of the user device – the positioning guide approximately aligns the facial landmarks on the user’s face at specific locations and orientations, to assist with the step of detecting the user’s facial landmarks); modifying, by the computing device, the further image of the further source face to generate an image of a modified further source face, wherein the modified further source face adopts a second facial expression according to the second facial expression parameters (paragraph [0035] – the video may comprise two or more different target faces 4a, 4b appearing in multiple frames of the video – the video is processed to map each target face to separate 3D target models – the user may then select, via the user device 2, one of the target faces for compositing with the user’s facial image 11, as illustrated in Figs. 3b and 3c); inserting, by the computing device, in the at least one frame of the video, the image of the modified source face and the image of the modified further source face to generate a personalized video (Fig. 3i; paragraph [0026] – the method automatically composites the user’s facial image texture into each frame of the video by transforming coordinates of the 3D subject model and corresponding pixels of the user’s facial image texture to coordinates of the 3D target model 8 and pixels of the target face 4 respectively); and sending, by the computing device, the personalized video to the at least one further user via the communication chat (paragraph [0027] – the method ends by displaying the composited video on the user device 2 – the user may also share the composited video on social media platforms).  However, Frangos fails to disclose the at least one frame including at least metadata, the metadata including a first location and a second location.
Referring to the Danker et al. reference, Danker et al. discloses a method for providing personalized videos, the method comprises wherein the at least one frame including at least metadata, the metadata including a first location and a second location (paragraph [0080] - a system may maintain a database, table, or other structure that maps identified objects 302 and/or the parts of objects 304 to media effects - the system may look up any identified objects 302 and/or parts of objects 304 in the structure and retrieve one or more associated media effects - the structure may also store metadata that describes how the media effect may be applied in relation to the object (e.g., size characteristics for the media effect in relation to the object, position characteristics, shape characteristics, rotation characteristics, etc.)  - more than one media effect may be associated with an object or part of an object - in this case, the system may apply a random effect or may apply an effect based on user preferences, among other possibilities; paragraph [0081] – using the position and/or dimensions, applied media effects may be positioned, sized, and/or cropped in relation to the identified object 302 and/or the part of the object 304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included location information in the metadata as disclosed by Danker et al. in the method disclosed by Frangos in order easily know where to insert the modified images in the at least one frame.

Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, the double patenting rejection must be overcome before any allowance can be issued.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
The method further comprises, prior to the modifying the further image of the further source face: determining, by the computing device, that the at least one further user has disallowed use of the further image of the further source face for generating the one or more personalized videos on computing devices other than the at least one further computing device; and based on the determination, replacing, by the computing device, the further image of the further source face with a preselected image of a face selected from a stock image library (Dependent claim 7, which depends from claim 1; claim 8 depends from claim 7).
wherein the at least one processor is further configured to, prior to the modifying the further image of the further source face: determine, by the computing device, that the at least one further user has disallowed use of the further image of the further source face for generating the one or more personalized videos on computing devices other than the at least one further computing device; and based on the determination, replace, by the computing device, the further image of the further source face with a preselected image of a face selected from a stock image library (Dependent claim 17, which depends from claim 11; claim 18 depends from claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/
Primary Examiner, Art Unit 2481                                                                                                                                                                                             
August 13, 2022